     Case 1:20-cr-00004-DAD-BAM Document 40 Filed 12/02/20 Page 1 of 2


 1   DOUGLAS C. FOSTER, CA #205674
     Law Offices of Douglas C. Foster
 2   139 W. El Portal Dr.; Suite D
     Merced, CA 95348
 3   Telephone: (209) 691-7280
     Fax: (209) 691-7290
 4
     Attorney for Defendant
 5   MARIO RANGEL
 6
 7                            IN THE UNITED STATES DISTRICT COURT
 8                        FOR THE EASTERN DISTRICT OF CALIFORNIA
 9
10    UNITED STATES OF AMERICA,                    Case No. 1:20-cr-00004-DAD
11                    Plaintiff,
                                                   STIPULATION AND
12    vs.                                          ORDER TO CONTINUE
                                                   SENTENCING
13    MARIO ALBERTO RANGEL,
14                    Defendant.                   Date: 12/7/2020
                                                   Time: 9:00 a.m.
15                                                 Judge: Honorable Dale A. Drozd
16
            IT IS HEREBY STIPULATED by and between the parties hereto, through their
17
18   respective counsel, that the sentencing hearing in the above-captioned matter now set for

19   December 8, 2020 may be continued to December 21, 2020 at 9:30 a.m.

20          On November 30, 2020 defense counsel learned that the defendant is currently subject to
21
     a quarantine order at the Fresno County Jail. The County Jail quarantine has prevented defense
22
     counsel from speaking to Mr. Rangel via Zoom. Additionally, counsel is informed that Fresno
23
     County Jail is not currently permitting quarantined inmates to make court appearances via Zoom.
24
25          Due to these problems, counsel is requesting a brief continuance to allow Mr. Rangel to

26   clear quarantine and ensure an orderly hearing.

27
28
     Case 1:20-cr-00004-DAD-BAM Document 40 Filed 12/02/20 Page 2 of 2


 1          Counsel for the government and the assigned USPO have no objection to the requested
 2   date. As this is a sentencing hearing, no exclusion of time is necessary under the Speedy Trial
 3
     Act.
 4
 5
     IT IS SO SIPULATED:
 6
 7                                                         McGREGOR SCOTT
                                                           United States Attorney
 8
 9   DATED: 12/2/2020                                      __________/s/___________________
                                                           JUSTIN GILIO
10
                                                           Assistant United States Attorney
11                                                         Attorney for Plaintiff

12
13
14   DATED: 12/2/2020                                      __________/s/___________________
                                                           DOUGLAS C. FOSTER
15                                                         Law Offices of Douglas C. Foster
                                                           Attorney for Defendant
16                                                         MARIO A. RANGEL
17
18
19                                               ORDER
20          IT IS SO ORDERED that the sentencing hearing currently set for December 8, 2020,
21
     shall be continued to January 5, 2021 at 9:00 a.m.
22
23   IT IS SO ORDERED.

24      Dated:     December 2, 2020
25                                                        UNITED STATES DISTRICT JUDGE

26
27

28
                                                    -2-
